Title: To James Madison from Anthony Merry, 6 June 1804
From: Merry, Anthony
To: Madison, James



Washington June 6th. 1804.
Mr Merry has had the Honor to receive Mr Madison’s Note dated Yesterday. In consequence of the Desire expressed in it he transmits to Mr Madison herewith a Letter, under flying seal (which he requests may be closed before the Letter be forwarded), to the Judge of the Vice Admiralty Court at Halifax, inclosing a Copy of the Letter from Sir Evan Nepean to Mr Hammond which he had the Honor to communicate to Mr Madison on the 12th. April by Order of his Government. Mr Merry requests Mr Madison to accept the Assurance of his high Consideration.
Ant: Merry
